Citation Nr: 0714771	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material has been submitted to reopen a claim 
for entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel










INTRODUCTION

The veteran served on active military duty from February 1967 
to November 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a psychiatric disability, to 
include post traumatic stress disorder (PTSD), was denied by 
an April 1987 Board decision.  In May 1990 and August 1992 
decisions, the Board did not find new and material evidence 
sufficient to reopen a claim for service connection for a 
psychiatric disorder, to include PTSD.

2.  Evidence associated with the claims file since the August 
1992 Board decision does not raise a reasonable possibility 
of substantiating the veteran's claim for entitlement to 
service connection for a psychiatric disorder, to include 
PTSD.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder to include PTSD 
is not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for a psychiatric disorder 
to include PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a September 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although the letter did 
not notify the veteran of effective dates or the assignment 
of disability evaluations, there is no prejudice to the 
veteran because no new and material evidence has been 
submitted to reopen his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, the veteran was scheduled for, but failed to 
attend, a VA PTSD examination.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that the duty to assist is not 
always a one-way street, and that the veteran cannot 
passively wait for help where he may or should have 
information that is essential in obtaining evidence).  There 
is no indication in the record that any other additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

In an August 1986 rating decision, the RO denied service 
connection for a nervous disorder, to include PTSD.  In an 
April 1987 decision, the Board found no PTSD diagnosis and no 
inservice incurrence of a nervous disorder.  The Board 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2006).  In a May 
1990 decision, the Board found that there was no new factual 
basis to warrant service connection for PTSD and that an 
independent medical examination was not warranted.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In an August 1992 
decision, the Board did not find new and material evidence to 
reopen a claim for entitlement to service connection because 
the private physician PTSD diagnosis was insufficient.  The 
Board decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In September 
2004, the veteran filed a claim to reopen the issue of 
entitlement to service connection a psychiatric disorder, to 
include PTSD.  In a November 2004 rating decision, the RO did 
not find new and material evidence to reopen the veteran's 
claim because the evidence submitted was not new and did not 
raise a reasonable possibility of substantiating the claim.

The RO thus most recently determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the August 1992 
Board decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.  

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

Evidence of record at the time of the August 1992 Board 
decision included the veteran's service medical records, 
which were negative for any psychiatric disorder or PTSD 
complaints, treatment, or diagnoses.  Service personnel 
records show that the veteran served in Vietnam and was 
awarded a Purple Heart, a Vietnam Service Medal, and a 
National Defense Service Medal.  In April 1986, a VA 
psychiatric examination diagnosed paranoid personality 
disorder, alchohol dependence, adjustment disorder, and 
depressed mood.  The examiner stated that the veteran needed 
re-evaluation with psychosocial and psychological testing and 
possible admission to a hospital for observation, evaluation, 
and treatment, to confirm a PTSD diagnosis.  Also in April 
1986, a VA psychologist diagnosed passive-aggressive 
personality, with severe alcohol dependence.  In an August 
1988 letter, a private psychologist diagnosed PTSD.  The 
psychologist noted that the veteran had been seen on an 
outpatient basis for a few months.  In a July 1990 letter, 
the private psychologist stated that the PTSD diagnosis was 
based on events that occurred during the veteran's Vietnam 
service, as relayed to him by the veteran.  The psychologist 
noted that the veteran's current psychological status was 
unknown because he had not seen the veteran since 1987.  Also 
of record was a May 1991 VA record that noted the veteran 
failed to report to a scheduled VA psychological examination.

In multiple statements from February 1979 to January 1992, 
the veteran consistently asserted that he was a combat 
veteran; described several inservice stressors; asserted that 
he had PTSD; described his PTSD symptoms; asserted that his 
VA examinations were inadequate for various reasons; stated 
that the private psychologist's PTSD diagnosis entitled him 
to service connection under the benefit of the doubt rule; 
and asserted that various VA employees acted unethically and 
illegally in adjudicating his claim.  In a July 1985 
statement, the veteran stated that he received the Purple 
Heart, the Vietnam Service Medal, the National Defense 
Service Medal, the Good Conduct Medal, and the Combat 
Infantryman Badge.  

Evidence of record submitted since the August 1992 Board 
decision includes a March 1998 private medical record that 
recommended that the veteran contact a psychiatrist to deal 
with his anxiety and depression.  A March 2000 private 
medical record indicated that the veteran was prescribed 
medication to relieve anxiety, nervousness, and tension in 
the treatment of anxiety and panic disorders.  Additionally, 
the veteran submitted statements from November 1995 to April 
2005 asserting that he had PTSD; that his private physician 
diagnosis entitled him to service connection for PTSD; that 
the 1986 VA examinations were inadequate for various reason; 
that he didn't have a personality disorder; and that VA 
employees had acted illegally and unethically in adjudicating 
his claim.  A September 2004 VA record noted that the veteran 
failed to attend a scheduled VA PTSD examination.  In a 
February 2005 statement, the veteran stated that he did not 
attend the scheduled VA examination.  

The Board finds that the evidence, to include private medical 
records and lay statements, is new because it was not 
previously submitted to VA.  But the Board finds that the 
newly submitted evidence is not material, because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The evidence does not contain a sufficient PTSD 
diagnosis or show evidence of an inservice incurrence of a 
psychiatric disorder.  The evidence thus does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for a psychiatric disorder to include PTSD is not 
reopened.

Moreover, as new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).   


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a psychiatric 
disorder to include PTSD is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


